        Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 1 of 21. PageID #: 2

                                                                                            0--'*

        AFFIDAVIT IN SUPPORT OF APPLICATION FOR ARREST WARRANT



        I, Michael Deterling, being first duly sworn, hereby depose and state as follows:



                      INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent with the Department of Homeland Security (DHS),

Homeland Security Investigations (HSI), currently assigned to the Assistant Special Agent in

Charge (ASAC) Office in Cleveland, Ohio. I have been so employed with HSI, and its

predecessor agency the Immigration & Naturalization Service (INS), since September of 1996.

As part of my daily duties as an HSI Special Agent, I investigate criminal violations relating to

child exploitation and child pornography including violations pertaining to the illegal production,

receipt, distribution and possession of child pornography, in violation of 18 U.S.C. §§ 2252(a)

and 2252A. I have received training in the area of child pornography and child exploitation and

have had the opportunity to observe and review numerous examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media including computer media.

       2.       I am an “investigative or law enforcement officer” of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to

conduct investigations of, and to make arrests for, offenses enumerated in Section 2516 of Title

18, United States Code.
       Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 2 of 21. PageID #: 3



       3.       This affidavit is being submitted for the limited purpose of establishing probable

cause that Tyrin B. DAVIS, age 20, currently residing at 25550 Shoreview Avenue, Euclid, Ohio

44132, has induced or enticed a minor to engage in the production of child exploitation material

in violation of 18 U.S.C. § 2251(a)(sexual exploitation of a child).

       4.       The statements contained in this affidavit are based upon my personal knowledge

and observations, my training and experience, conversations with other law enforcement officers

and witnesses, and the review of documents and records. This affidavit includes only those facts

that I believe are necessary to establish probable cause and does not include all of the facts

uncovered during the investigation.

                                      RELEVANT STATUTE

       5.       This investigation concerns alleged violation of:

                a.      18 U.S.C. §§ 2251(a), which prohibits a person from using, persuading,

                        inducing, or enticing a minor to engage in sexually explicit conduct for the

                        purpose of producing visual depictions of such conduct, as defined in 18

                        U.S.C. § 2256(8); & the depictions were produced using materials that had

                        been mailed, shipped or transported in interstate or foreign commerce.



                                       PROBABLE CAUSE

6.      Homeland Security Investigations, Office of the Assistant Attaché Toronto (HSI Toronto)

received an investigative lead from the Toronto (Canada) Police Service (TPS), Internet Child

Exploitation Unit (ICE), regarding a 13-year-old female victim that had been enticed and

extorted into sending multiple sexually explicit images of herself via the Instagram and Snapchat

internet applications. For the remainder of this affidavit the victim will be referred to as “MV-



                                                  2
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 3 of 21. PageID #: 4



1.” The perpetrator in this matter, known by the victim as "Ryan", was believed by MV-1 to

reside in the Unites States. Due to his posted profile pictures, MV-1 believed the suspect to be a

white male between 16-20 years of age.

7.     In relation to this investigation, Affiant received and reviewed the Toronto Police Service

(TPS) reports relating to their investigation of this matter, including MV-1’s statement. As of

the date of the initial report, the male suspect reportedly used several phone numbers to contact

the victim as well as several Instagram and Snapchat accounts which are listed below:

Phone Numbers:
#1. 216-647-1321 (Cleveland Ohio area code)
#2. 716-216-2355 (New York area code)
#3. 863-213-0713
#4. 321-406-2565 (Florida area code)

Instagram Accounts:
#1. Ryancrew69
#2. Coolkid891
#3. Moneystorm300
#4. Thingswillgetbetter321

Snapchat Accounts:
#1. Torichtocare1
#2. Swagmonkey1998

8.     According to TPS reports, on May 3, 2018, MV-1 and her mother went to the Toronto

Police Service to report an ongoing extortion. Officers spoke to MV-1, who advised that at some

point within the last year she began corresponding with a male (hereafter “Suspect”) on

Instagram. During this time the Suspect sent a message stating that if MV-1 were to send nude

photos of herself to him he would pay her $1000. MV-1 advised that her parents were going

through a financial rough patch and she thought that by sending the photos she could do her part

to help her parents out. MV-1 eventually sent a few nude photos of herself, at which point the

Suspect began to send her messages asking for more photos of her. MV-1 advised that the



                                                 3
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 4 of 21. PageID #: 5



Suspect who called himself “Ryan,” would send photos of other girls in certain positions and tell

her to take photos of herself in the same positions. She advised that the Suspect said that if she

did not send more photos he would post the ones that she had already sent online for the world to

see. As a result, MV-1 complied and sent more photos of herself to the suspect.

9.      The Suspect continued to send demands for photos, and he eventually obtained MV-1’s

phone number and began to send text messages to her. Once MV-1 realized that things had gone

too far she attempted to stop the correspondence, but the Suspect said he would send the photos

to her friends and family. MV-1 advised that approximately 1 month prior to her initial police

report, the Suspect sent nude photos of her to several of her friends on Instagram and then

changed his main profile picture to a nude photo of her. On the date of the initial police report

an Instagram query by TPS of user “Thingwillgetbetter321” revealed the main profile image to

be of MV-1’s buttocks in her underwear.

10.     MV-1 estimated she sent approximately 20 images and at least 2 videos. Furthermore,

MV-1 advised that she had also been nude while video chatting on “Facetime” with the Suspect.

11.    The report further indicated that one of MV-1’s friends, who will be referred to as MV-2,

was one of the recipients of MV-1’s photos. MV-2 received a message from the Suspect

indicating that she also had to send nude photos of herself or she would end up like MV-1. As a

result, MV-2’s mother learned of the incident and took her daughter to Durham Regional Police

(DRP) to file a police report.

12.     A supplemental TPS police report, dated June 25th, 2018, indicated that Detective

Constable (DC) Boyko of the TPS Child Exploitation Section, received additional information

from MV-1 on this matter. MV-1 advised that on that day her cousin, hereafter known as MV-3,

was on Instagram and was sent messages from a user who advised that he was going to post



                                                 4
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 5 of 21. PageID #: 6



images and expose MV-1 if MV-3 didn't send him a nude picture. MV-3 advised that she sent

the Suspect a link instead, which he clicked on twice. The link exposed his I.P. address --

173.91.241.125 – which she believed to be coming out of the Cleveland, Ohio area.

13.     In relation to this investigation, your Affiant received and reviewed various chat

evidence obtained by the TPS from an examination of the victim’s smart phone device. The

earliest discovered evidence was a KIK chat string dated October 2, 2017, between MV-1 and

“torichtocare”, aka “Newkik Crankplayer”. An excerpt of this chat is as follows:



       Torichtocare: “Send it lol”

       MV-1 (sent unknown video attachment): “It’s not sending”, then “Nvm”

       Torichtocare: “Your supposed to get naked”

       MV-1: “U said teasing you”

       Torichtocare: “Yeah slowly pulling them down”

       MV-1: “Sry is it still god tho”

       Torichtocare: “Kinda”

       MV-1: “Ok u wanna finish this tomorrow?”

       Torichtocare: “Whatever”

       MV-1: “I’m sry I’m kinda tired”

       MV-1: “What do I send tomorrow?”

       Torichtocare: “Just shake your butt in bed”, “I’m videos”, “In”

       MV-1: “OK I’ll send like 3 videos tomorrow?”, “And then do I get the money?”

       Torichtocare: “If I cum..... and tomorrow”




                                                5
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 6 of 21. PageID #: 7



14.    In addition, the TPS also provided an Extraction Report containing 17 tags that were

created on July 25, 2018, during an examination of MV-1’s smartphone. Contained within this

Extraction Report are text communications between MV-1 and the Suspect who was utilizing

telephone number 863-213-0713. These communications appear to have occurred on or around

April 28, 2018. An excerpt from these chat communications follows:

       Suspect: “You up?”

       MV-1: “Take the fucking pic of my ass off ur profile”, “U know u can get sued”

       Suspect: “Unblock my number”

       MV-1: “I’m texting u aren’t I?”

       Suspect: “The 216-647-1321”

       MV-1: “Why”, “Who’s number is this”

       Suspect: “Why can’t you just do it?”

       MV-1: “Tell me who’s number this is”

       Suspect: “What do you mean”

       MV-1: “U have texted me off 3 numbers”, “Like wtf”

       Suspect: “Obviously a different number”

       Suspect: “You do know it’s a app correct”, “Unblock the number”

       Suspect: “Since you lied I’m sending it to one person”




                                               6
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 7 of 21. PageID #: 8



15.    Also contained within this Extraction Report was a screenshot of an Instagram instant

message posting that MV-1 appears to have received from Instagram user “checkdmsXXXX”

(redacted) on or about May 5, 2018. This posting contains two separate images, one that appears

to be MV-1’s buttocks with pink thong underwear, and the other depicting a shirtless MV-1 with

her face and breasts visible. The second image has been slightly modified to depict MV-1 with a

cartoon animal nose.

16.    In addition, your Affiant was also provided with various e-mail communications between

MV-1 and law enforcement relating to this investigation. One such email, dated June 26, 2018,

from TPS DC Dayna Boyko to TPS DC Christopher Jodoin indicated that MV-1 had reported

that the Subject had tried calling her the previous night, but MV-1 had not answered the call.

MV-1 further notified law enforcement that the Suspect had recently changed his Instagram

account name to “lol12901_”. Another email string, dated from June 26, 2018 to July 10, 2018

and with the Subject line “More Info Please…”, contained correspondence between DC Boyko

and MV-1, as well as DC Boyko and DC Jodain. This email string indicated that on July 9,

2018, MV-1 sent an email to DC Boyko that appears to contain screenshots of recent Instagram

instant messaging communications between MV-1 and the Suspect who was using the Instagram

account “lol12901_”. Within the early part of the instant messaging communication is an

extremely faint recording of a date which is believed to be July 1, 2018. The beginning of the

conversation contains a large thumbnail image indicating that MV-1 appears to have sent a video

of herself wearing underwear and a pink t-shirt, and slightly bent over with her buttocks towards

the camera. An excerpt of this communication is as follows:




                                                7
Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 8 of 21. PageID #: 9



 Lol12901_: Fucking do it correctly your a damn girl”

 MV-1: “No”, “I said tonight”

 Lol12901_: “That means nothing to me but k we will see”

 MV-1: (appears to have an unknown photo) then, “There now wait till tonight I have to

 go”

 MV-1: “And u won’t expose me u promise”

 Lol12901_: “Monday is my birthday but okay”

 Lol12901_: “So are we going to play this game again…”

 MV-1: “No I said tonight”, “I’m not home”

 Lol12901_: “Send one pic of your butt”

 MV-1: “I’m not home”

 Lol12901_: “No fucking hands moving it”

 MV-1: “I can’t”, “Are we done?”

 Lol12901_: Why can’t you twerk”

 MV-1: “I just can’t”, “It just doesnf work”

 Lol12901_: “Just go to sleep…”

 MV-1: *doesn’t”

 Lol12901_: What time Monday




                                          8
Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 9 of 21. PageID #: 10



 MV-1: “9:00”, “Not this Monday next Monday”

 Lol12901_: “You ready”, “Twerk btw”, “Actually twerk with no hands”

 MV-1: “I can’t”, “What don’t u get”

 Lol12901_: “Get in the position moron and twerk not that hard”

 MV-1: “And I can’t finger myself so don’t ask”

 Lol12901_: “Move your ass around in circles”

 MV-1: (appears to have sent unknown video) then, “OK just ace time and get this over

 with”,

 MV-1: “U know what just face time me we are going straight to face time and finishing it

 now because that’s we’re we were Tuesday and I’m not waiting an hour for u to get

 haed”, “hard”

 MV-1: “That’s fair”, “Then u leave me alone”

 Lol12901_: “Be naked”

 MV-1: “OK”, “Then u neve text me again right”, “I don’t want a text from U ever again”,

 “And u delete the photos”

 Lol12901_: “You want me to wait then you do what I want”

 MV-1: “And u take like an hours”, “I don’t have that time”, “2”, “Then I have to Go and

 u wait”

 MV-1: “Plz”, “Just be nice”




                                        9
Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 10 of 21. PageID #: 11



  Lol12901_: “Show it in panties”

  MV-1: “Then I go right”

  Lol12901_: “No”

  MV-1: “How many”

  Lol12901_: “Do you want me to wait or no”

  MV-1: “I need to go this isn’t fair”, “I need sleep”

  Lol12901_: “So you don’t k”

  MV-1: “Plz just be a nice human being”

  Lol12901_: “No typing…”

  MV-1: “No face”

  Lol12901_: “Yes face”

  MV-1: “No”

  Lol12901_: “Exposing?”

  MV-1: (appears to have sent an unknown photo or photos) then, “There that’s 6 photos I

  have to go now”, “That’s fair”

  Lol12901_: “No”, “Show your butt full body”, “And show your face”

  MV-1: “Plz just be a nice human being”, “Plz”

  Lol12901_: “Stop wasting time typing and do what I’m asking”, “If you type again I’m

  exposing you”


                                           10
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 11 of 21. PageID #: 12



        Lol12901_: “Show your butt in panties”

        MV-1: (appears to have sent a group of at least three photos)

        Lol12901_: “Full naked body”

        MV-1: (appears to have sent at least one photo)

        Lol12901_: “Face and all”

17.     In addition, your Affiant was provided with several Instagram Business Records that

were generated by Instagram in relation to this investigation. These records provide the

Instagram customer information relating to users “coolkid891”; “moneystorm300”; and

“lol12901”. These records indicated the following:

        Service                       Instagram
        Target                        2298017512
        Account Identifier            Coolkid891
        Generated                     2018-07-19 20:45:25 UTC
        Account Type                  Instagram User
        Registered Email              coolkid8@icloud.com
        Vanity Name                   coolkid891
        Registration Date             2015-11-28 06:05:00 UTC
        Registration IP               108.239.27.161
        Account Still Active          True


        Service                       Instagram
        Target                        5603878346
        Generated                     2018-05-04 02:20:55 UTC
        Registered Email              moneystorm300@gmail.com
        Vanity Name                   moneystorm300


                                                  11
Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 12 of 21. PageID #: 13



  Registration Date       2017-06-15 16:08:21 UTC
  Registration IP         41.190.31.74
  Account Still Active    True


  Service                 Instagram
  Target                  5603878346
  Account Identifier      Moneystorm300
  Generated               2018-07-19 20:44:37 UTC
  Registered Email        moneystorm300@gmail.com
  Vanity Name             moneystorm300
  Registration Date       2017-06-15 16:08:21 UTC
  Registration IP         41.190.31.74
  Account Still Active    True


  Service                 Instagram
  Target                  8080622714
  Generated               2018-06-28 05:35:55 UTC
  Registered Email        zachtheboy18@gmail.com
  Vanity Name             lol12901_
  Registration Date       2018-06-24 18:50:34 UTC
  Registration IP         173.91.241.125
  Account Still Active    True
  Logins:                 173.91.241.125 2018-06-26 12:07:39 UTC


  Service                 Instagram
  Target                  8080622714
  Account Identifier      lol12901_
  Generated               2018-07-19 20:46:09 UTC
  Registered Email        zachtheboy18@gmail.com



                                      12
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 13 of 21. PageID #: 14



        Vanity Name                   crewking69
        Registration Date             2018-06-24 18:50:34 UTC
        Registration IP               173.91.241.125
        Account Still Active          True
        Logins:                       173.91.241.125 2018-06-26 12:07:39 UTC


18.     In addition, your Affiant was provided with records generated by Snap, Inc. in relation to

the Snapchat account “torichtocare1”. According to the provider cover letter these records were

provided in response to an HSI Summons dated July 10, 2018. These records indicated the

following:

        ID                     torichtocare1
        Email Address          uopp555@outlook.com
        Created                Mon Nov 06, 2017 17:02:45 UTC
        Creation IP            104.2.152.192
        Display Name           King OY


19.     Also provided to your Affiant were the IP History logs relating to “torichtocare1”. These

logs indicated that this Subject logged into this Snapchat account approximately 64 times

between November 6, 2017, and July 7, 2018. It was noted that this account utilized IP address

173.91.241.125 for all log-ins to the account between December 6, 2017, and May 2, 2018. This

included approximately 56 logins. The most recent log-in from July 7, 2018, at 01:05:18 UTC,

utilized IP address 173.91.243.66.

20.     Your Affiant also received and reviewed the Charter Communications basic subscriber

information which was obtained, and forwarded, by HSI Toronto in relation to this investigation.

The Subscriber Record indicated that the IP address 173.91.241.125 was assigned to Subscriber



                                                13
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 14 of 21. PageID #: 15



Tyrin Davis on Chestnut Lane in Cleveland, Ohio between the dates of December 5, 2017, at

06:04:44 pm and June 29, 2018 at 07:13:38 pm (Account Number 240908311). The phone

number associated with the account is 216-647-1321. The provided IP information appears to

validate evidence that the same Subject utilized the Shapchat account “torichtocare1”, as well as

the Instagram account “lol12901_”.

21.     In an effort to further validate this information, your Affiant served DHS Summons

number ICE-HSI-CL-2019-00032 upon Charter Communications on October 31, 2018. This

summons requested the Charter Communications subscriber information relating to the customer

who was assigned IP address 173.91.243.66 on July 7, 2018 at 01:05:18 UTC, when logged into

the Snapchat account “torichtocare1”. The returned Subscriber Record indicated that at this time

IP address 173.91.243.66 was assigned to Subscriber Tyrin Davis on Chestnut Lane in

Cleveland, Ohio (Account Number 240908311). The phone number associated with the account

is 216-647-1321.

22.     In furtherance of this investigation your Affiant ran computer database checks of the

Ohio Law Enforcement Gateway (OHLEG) which indicated that Ohio Permanent Identification

#UL47XXXX (last 4 numerals redacted) was issued to Tyrin Bernard DAVIS, DOB X/X/1998

(redacted), on July 27, 2018. This identification card lists DAVIS’ address on Chestnut Lane, in

Richmond Heights, Ohio. Further checks of OHLEG listed two additional probable residents of

this residence as follows: 1.) Pasona L. WILSON, DOB XX/XX/1974 (month and day of birth

redacted); and 2.) Lashay Monique DAVIS, DOB XX/XX/1992 (month and day of birth

redacted). These records also indicate that Pasona WILSON is the mother of both Tyrin and

Lashay DAVIS. Pasona WILSON is the registered owner of a 2008 Volkswagen Jetta bearing




                                                14
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 15 of 21. PageID #: 16



license plate #DTN XXXX (last 4 numerals redacted). This vehicle was last registered on

Chestnut Lane in Richmond Heights, Ohio, on April 23, 2018.

23.     On November 19, 2018, your Affiant located the address on Chestnut Lane in Richmond

Heights, Ohio. This address was well marked and found to be comprised of a 4-story apartment

building within the Dorchester Village Apartments complex. During this time a 2008

Volkswagen Jetta, bearing license plate #DTN XXXX (last 4 numerals redacted), was observed

to be parked in the lot attached to the east side of the building. As previously indicated, this

investigation has indicated that this vehicle was registered to the mother of Subject Tyrin

DAVIS, Pasona L. Wilson. This vehicle was also noted to be present in the same parking lot

during surveillance on December 14, 2018.

24.     On December 17, 2018, your Affiant served DHS Summons number ICE-HSI-CL-2019-

00059 upon Snap, Inc. in order to obtain updated subscriber records and IP history relating to the

Snapchat accounts “torichtocare1” and “swagmonkey1998” for the period between July 1, 2018

and December 17, 2018.      The returned provider records indicated the following results:

        ID                     torichtocare1
        Email Address          uopp555@outlook.com
        Created                Mon Nov 06, 2017 17:02:45 UTC
        Creation IP            104.2.152.192
        Display Name           King OY


        ID                     swagmonkey1998
        Email Address          tyrindavis145@yahoo.com
        Created                Sun Jul 06, 2014 16:30:26 UTC
        Phone Number           12166471321
        Display Name           BWA oY ,oY

                                                 15
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 16 of 21. PageID #: 17




25.     Also provided were the IP History logs relating to “torichtocare1”. These logs indicated

that this Subject logged into this Snapchat account approximately 7 times between July 7, 2018,

and October 7, 2018. The most recent provided log-in from October 7, 2018, at 06:09:59 UTC,

utilized IP address 173.91.53.38.

26.     Also provided were the IP History logs relating to “swagmonkey1998”. These logs

indicated that this Subject logged into this Snapchat account approximately 15 times between

July 20, 2018, and November 29, 2018. The most recent provided log-in from November 29,

2018, at 23:21:38 UTC, utilized IP address 173.91.49.93.

27.     On December 26, 2018, your Affiant served DHS Summons number ICE-HSI-CL-2019-

00062 upon Charter Communications in relation to this investigation. This summons requested

the Charter Communications subscriber information relating to the customer(s) who was/were

assigned the IP addresses 173.91.53.38 on October 7, 2018, at 06:09:59 UTC, when logged into

the Snapchat account “torichtocare1”; and 173.91.49.93 on November 29, 2018, at 23:21:38

UTC, when logged into Snapchat account “swagmonkey1998”. The returned Subscriber

Records indicated that on these dates and times both IP addresses were assigned to subscriber

Tyrin Davis on Chestnut Lane in Cleveland, Ohio (Account Number 24090840). The phone

number associated with the account is 216-647-1321.

28.     On January 8, 2019, your Affiant ran updated Thomson Reuters CLEAR checks in

relation to Tyrin B. DAVIS. These checks provided recent data reported on December 30, 2018,

indicating a new address associated with DAVIS. This address was listed on Shoreview Avenue

in Euclid, Ohio.



                                               16
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 17 of 21. PageID #: 18



29.     On January 9, 2019, your Affiant contacted the Richmond Heights Police Detective

Bureau in relation to this case. The Detective Bureau subsequently advised that checks with the

Dorchester Village Apartments management indicated that the family had recently moved out of

the apartment during December 2018 and had provided no forwarding information. Detectives

were also able to view into the apartment unit through the outside windows and determined that

the unit appeared empty and that the maintenance department was working within to prepare the

unit for a new tenant.

                         Search on Shoreview Avenue, Euclid, OH 44132



30.     On January 30, 2019, search warrants, authorized by United States Magistrate Judge

William H. Baughman, were executed on Shoreview Avenue in Euclid, OH, as well as on the

person of Tyrin B. DAVIS. The warrants were executed without incident and five (5) total items

(3 smartphones and 2 laptops) were seized. DAVIS was located, and he voluntarily agreed to be

interviewed in relation to this investigation.

31.     DAVIS quickly surmised the predicating reason for the investigation and search warrants,

correctly identified the victim by name, and demonstrated knowledge that he knew the victim is

currently 14 years of age.   DAVIS admitted previous contact with MV-1 via various social

applications and electronic means, including Instagram, Snapchat, text and Facetime. DAVIS

admitted to creating his previously known Instagram accounts including: “coolkid891”;

“ryancrew69”; “moneystorm300”; “thingswillgetbetter321”; “lol12901_”; “havingfunlmao”;

“checkdmsXXXX”(redacted); “crewking69” and “vipmode200”. DAVIS advised that his last

time on Instagram was the previous evening. DAVIS admitted that he had sent harassing

messages to followers of MV-1 “a couple days ago” and stated that he believed he had sent these



                                                 17
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 18 of 21. PageID #: 19



threatening messages to at least 5 total people to attempt to force MV-1 to make contact. DAVIS

was able to identify MV-1’s Instagram account from memory. DAVIS also confirmed

creatorship of the Snapchat accounts “swagmonkey1998” and “torichtocare1”.

32.     DAVIS admitted that his iPhone devices would contain sexually explicit images of MV-

1. DAVIS indicated that he possessed images depicting the victim’s breasts and genitalia,

including full nudes. DAVIS claimed most of his contact with MV-1 occurred on his previous

iPhone that was found on the dresser in his bedroom in a blue colored case. DAVIS admitted

that he had also used his new iPhone, that had been on his person when encountered, to attempt

to contact MV-1. When asked about the extent of his online distribution activity, DAVIS

claimed to have sent nude photos of MV-1 to approximately 10 other people, all of which were

friends or followers of hers on social media.

33.     DAVIS agreed to voluntarily submit to a polygraph interview in furtherance of this

investigation. As a result, DAVIS was introduced to FBI Special Agent (SA) Lance Fragomeli, a

certified polygraph examiner. During the pre-test interview DAVIS admitted to initiating online

contact with MV-1 in 2016 or 2017 when she was 12 or 13 years of age. DAVIS further

admitted that he knew MV-1 is currently 14 years of age and resides in Toronto, Canada.

DAVIS confirmed that he maintained contact with MV-1 via Instagram, Snapchat, KIK and

texting. During these conversations DAVIS requested from MV-1 that she send nude and

sexually explicit images and videos of herself, in which he initially offered to pay her money.

DAVIS claimed to have never paid any money to MV-1 for the images or videos. As a result,

DAVIS obtained full nude images of MV-1, as well as images of her breasts, buttocks and

vagina. DAVIS further admitted to directing MV-1 to produce sexually provocative “twerking”

videos. MV-1 sent DAVIS videos of her “twerking” both clothed and naked. DAVIS also



                                                18
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 19 of 21. PageID #: 20



admitted that he had received videos of MV-1 in the act of masturbating. DAVIS stated that

during 2018 MV-1 informed him that she had acquired a boyfriend and would no longer be

sending sexually explicit images or videos. As a result, DAVIS indicated that he began to

threaten and engage in the cyber bullying of MV-1 in order to continue to receive sexually

explicit material. DAVIS confirmed that he threatened to retaliate, if she refused to continue to

provide sexually explicit images of herself, by posting past nude images of MV-1 to her friends

and followers. DAVIS indicated that MV-1 would sometimes comply with his demands by

providing more sexually explicit material. At other times MV-1 would not comply to DAVIS’

threats. DAVIS admitted that he did indeed follow through with his threats on some occasions

by sending nude images of MV-1 to some of her friends. DAVIS claimed to have last received

sexually explicit content from MV-1 during July 2018. DAVIS indicated that he saved all of

MV-1’s sexual images and videos on his iPhone. In his statement DAVIS admitted that he had

masturbated to the sexual images and videos sent by MV-1. He further admitted that he knew

MV-1 was under 18 years of age and that he had caused her emotional distress.

34.     During the post-test interview, DAVIS added that he had solicited others via the internet

for sexual images and videos of themselves. DAVIS claimed that he didn’t specifically know the

ages of these other persons but believed that approximately 10 to 15 of these individuals were

possibly under 18 years of age at the time they sent him sexually explicit material. DAVIS

claimed that he could not recall any other names but that some of these images or videos could

be stored on his phone.

35.     On January 30, 2019, an initial preview was initiated of a small potion of the forensic

data obtained from DAVIS’ iPhone device that he indicated was the primary device he utilized to

communicate online with MV-1. A review of this data indicated that the device does contain



                                                19
      Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 20 of 21. PageID #: 21



sexually explicit images of MV-1. The viewed images include various depictions that appear to

depict MV-1, including some clothed in underwear and shirt or bra, as well as images depicting

the victim’s breasts, her buttocks (bare and wearing underwear), and her body fully nude. In

addition, four of these images depict the buttocks and genitalia of an early pubescent female,

believed to be MV-1. One of these images may be further described as follows:



      x   This image depicts the rear view of a bent over early pubescent female wearing only a

          light and dark blue colored bra. The female’s buttocks, anus and vagina are clearly

          visible in the image. Available EXIF data and background cues indicate that this image

          was taken in series in the same bathroom with other images on July 1, 2018.




                                          CONCLUSION

36.       Based on the foregoing, there is probable cause to believe that Tyrin Bernard DAVIS



                                                 20
Case: 1:19-cr-00140-SL Doc #: 1-1 Filed: 02/11/19 21 of 21. PageID #: 22
